DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 10/4/2019.
Claim(s) 1-10 is/are pending in this Office Action.
Priority






Acknowledgment is made of applicant's claim for foreign priority based on an application filed 7/13/2017 in Japan. It is noted, however, that applicant has not filed a certified copy of the application JP2017-137145 as required by 37 CFR 1.55.

Acknowledgment is made of applicant's indication of National Stage entry from PCT application PCT/JP2018/026369, filed 7/12/2018.
	Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 10/4/2019 is/are being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: 
- the “tire-side device” is referenced using multiple reference characters in the specification, at least as “tire-side device 11” (line 31, pg. 9), “tire-side device 12” (line 25, pg. 10), and “tire-side device 1” (line 9, pg. 11). 
Appropriate correction is required.
Claim Objections
Claim(s) 1-5, 7-10 is/are objected to because of the following informalities:  
A comma is missing after “and the threshold value correction process corrects” in the 4th-5th to last lines of claim 1
A comma is missing after “a road surface check unit configured to execute a road surface check process” in the “a tire-side device including…” limitation of claim 2
A comma is missing after “and the output correction process corrects” in the 3rd-4th to last lines of claim 2
A comma is missing after “indicating the rough road surface transmitted to the receiver” in the 2nd-3rd- to last lines of claim 2
A comma is missing after “of the vibration detection unit” in the fourth line of claim 4
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a chassis-side system provided in a chassis of a vehicle and including a collision detection unit and a control unit, which is configured to execute…” is unclear. It is unclear whether the “collision detection unit” and the “control unit” are configured to perform the executing or whether the “control unit” is configured to perform the executing. If Applicant intends the former, the examiner suggests amending “is configured to execute…” to “are configured to execute…”, which is also being used for the purposes of examination.
Regarding claim 1, the limitation “in response to the data indicating the rough road surface transmitted to the receiver the threshold value” is unclear. It is unclear how the “threshold value” relates to the other components in the limitation. For the purposes of examination, the examiner is interpreting the limitation to be “in response to the data indicating the rough road surface being transmitted to the receiver”, instead. 
Regarding claim 2, the limitation “a chassis-side system provided in a chassis of a vehicle and including a collision detection unit and a control unit, which is configured to execute…” is unclear. It is unclear whether the “collision detection unit” and the “control unit” are configured to perform the executing or whether the “control unit” is configured to perform the executing. If Applicant intends the former, the examiner suggests amending “is configured to execute…” to “are configured to execute…”, which is also being used for the purposes of examination.
Regarding claim 4, “an extracted vibration waveform” is recited twice in the claim, and it’s unclear whether they are the same component or if they’re entirely different components. For the purposes of examination, the examiner is interpreting the second occurrence to be “the extracted vibration waveform”, instead. 
Regarding claim 5, “an extracted vibration waveform” is recited twice in the claim, and it’s unclear whether they are the same component or if they’re entirely different components. For the purposes of examination, the examiner is interpreting the second occurrence to be “the extracted vibration waveform”, instead. 
Regarding claim 6, the limitation “a chassis-side system provided in a chassis of a vehicle and including a collision detection unit and a control unit, which is configured to execute…” is unclear. It is unclear whether the “collision detection unit” and the “control unit” are configured to perform the executing or whether the “control unit” is configured to perform the executing. If Applicant intends the former, the examiner suggests amending “is configured to execute…” to “are configured to execute…”, which is also being used for the purposes of examination.
Claim 6 recites the limitation "the output value correction process" in the 5th-6th last lines of the claim. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “the output correction process”, instead. 
Claims 3, 7-10 are rejected due to their dependency on a rejected base claim.
Allowable Subject Matter
Claim(s) 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.




The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, the control unit is further configured to execute a threshold value correction process, the receiver receives the data indicating the rough road surface, and the threshold value correction process corrects, in response to the data indicating the rough road surface transmitted to the receiver, a threshold value which is used to compare the output value of the collision detection unit, to be larger than that used in case of the flat road surface.







The closest prior art of record includes the following:
Regarding claim 1, Park (US 2012/0078499 A1) teaches a collision detecting device comprising: 
a chassis-side system provided in a chassis of a vehicle (“vehicle 101”, Fig. 1) and including a collision detection unit (“pedestrian protection system 213”, Fig. 2A) and a control unit (“processor 209”, Fig. 2A), which are configured to execute a collision check process and an operation command process, 
wherein the collision detection unit generates an output (“acceleration signals 301, 303, and 305”, Fig. 3 “acceleration values”, para. 0022) having an output value corresponding to vibration or distortion applied to the vehicle (“deforming the shape of the bumper fascia 207 causing an intrusion”, para. 0022), the collision check process detects a collision (“determine whether the object impacting the bumper fascia 207 is a pedestrian”, para. 0022) of the vehicle with a collision object (“pedestrian 103”, Fig. 1, “pedestrian”, para. 0022) by comparing the output value of the collision detection unit with a threshold value (“threshold”, para. 0034), the operation command process outputs a drive signal for driving a protection device (“vehicle hood 107 is raised”, para. 0022, “vehicle hood to be raised”, para. 0034, see Fig. 1) provided to mitigate an impact (“to better absorb the impact”, para. 0022) of collision applied to the collision object when the collision is detected by the collision detection unit (“illustrated in FIG. 2A, the system includes three accelerometers 201, 203, and 205 mounted in the bumper fascia 207…Each sensor measures an acceleration of the bumper fascia 207 relative to the rest of the vehicle 101. These acceleration values are indicative of an object impacting and deforming the shape of the bumper fascia 207 causing an intrusion. The acceleration values sensed by each of the sensors 201, 203, and 205 are transmitted to a processor 209. The processor 209 executes computer-readable instructions that are stored to a memory 211 to evaluate the acceleration signals and to determine whether the object impacting the bumper fascia 207 is a pedestrian. If the processor determines that the object is a pedestrian, the processor activates the pedestrian protection system 213 and the vehicle hood 107 is raised to better absorb the impact”, para. 0022,
“FIG. 3 illustrates a method of evaluating the acceleration signals received from each of the three sensors 201, 203, and 205 to determine a normalized intrusion value that can be used to determine whether the vehicle bumper has impacted a pedestrian”, para. 0023, “The normalized intrusion value calculated according to FIG. 3 is indicative of the type of object that is impacting the vehicle bumper regardless of the location of the impact on the bumper surface…the normalized intrusion value can be compared to a threshold to determine whether the object is a pedestrian or a different object. As illustrated in FIG. 9, a small animal or trash bin will cause a smaller normalized intrusion than the leg of a child or a pedestrian…if the normalized intrusion value is greater than a threshold, the system determines that the bumper has struck a pedestrian and the pedestrian protection system is activated causing the vehicle hood to be raised as illustrated in FIG. 1”, para. 0034).
Park does not explicitly teach:
a tire-side device including a vibration detection unit, a road surface check unit, which is configured to execute a road surface check process, and a notification unit, 
wherein the vibration detection unit is attached to an inner side of a tire of the vehicle and outputs a detection signal corresponding to a vibration of the tire, the road surface check process detects a rough road surface, which has unevenness larger than that of a flat road surface, based on the detection signal of the vibration detection unit generated in one rotation of the tire, and the notification unit transmits data indicating the rough road surface when the rough road surface is detected by the road surface check unit, 
wherein the chassis-side system further includes a receiver and the control unit is further configured to execute a threshold value correction process, the receiver receives the data indicating the rough road surface, and the threshold value correction process corrects in response to the data indicating the rough road surface transmitted to the receiver the threshold value, the threshold value which is used to compare the output value of the collision detection unit, to be larger than that used in case of the flat road surface.
However, Hanatsuka (US 2013/0116972 A1) teaches a method for estimating road surface condition, comprising:
a tire-side device (“FIG. 1 is a functional block diagram showing a constitution of a road surface condition estimating system 1 according to preferred embodiments of the present invention. The constituting units of the road surface condition estimating system 1 are divided into groups and installed on a tire 10 fitted on a vehicle”, para. 0056) including a vibration detection unit (“acceleration sensor 11”, Fig. 1), a road surface check unit (“road surface condition estimating means 27C”, Fig. 3), which is configured to execute a road surface check process (“a method for estimating a road surface condition is explained referring to the flowchart of FIG. 6”, para. 0089), and a notification unit (“road surface condition estimating means 27C”, Fig. 3) (“The road surface condition estimating means 27C…outputs the result of the determination to the road surface information recording means 28”, para. 0087),   
wherein the vibration detection unit is attached to an inner side (“inner liner 10a”, Fig. 2b) of a tire (“tire 10”, Fig. 1-2) of a vehicle (“vehicle”, para. 0068, Fig. 2a) and outputs a detection signal corresponding to a vibration of the tire (“acceleration sensor 11…detects the vibration inputted to the tread 10c of the tire 10 from a road surface R”, para. 0058), the road surface check process detects a rough road surface (“ “rough dry road” “, para. 0087), which has unevenness larger than that of a flat road surface (“ “smooth dry road” “, para. 0087), based on the detection signal of the vibration detection unit generated in one rotation (“single revolution”, para. 0079) of the tire (“vibration waveform detecting means 27a calculates the time for a single revolution of the tire from the leading-edge peak position or the trailing-edge peak position, as shown in FIG. 4A, of acceleration signals, which are the output signals of the acceleration sensor 11”, para. 0079, “road surface condition estimating means 27C determines the road surface to be in one of eight conditions, namely, "snowy road", "shallowly sherbet-like snowy road", "deeply sherbet-like snowy road", "shallowly wet road", "deeply wet road", "icy road", "compacted snowy road", and "dry road", using the band values Pij of tire vibrations in the circumferential direction inputted from the tire vibration data processor 27A,…and outputs the result of the determination to the road surface information recording means 28…it is also possible to determine the "dry road" to be either "rough dry road" or "smooth dry road" “, para. 0087), and the notification unit transmits data indicating the rough road surface when the rough road surface is detected by the road surface check unit (“outputs the result of the determination”, para. 0087), 
wherein a chassis-side system (“FIG. 1 is a functional block diagram showing a constitution of a road surface condition estimating system 1 according to preferred embodiments of the present invention. The constituting units of the road surface condition estimating system 1 are divided into groups and installed…on a vehicle body 20 or in a vehicle interior 20M”, para. 0056) includes a receiver (“information recording means 28”, Fig. 1).
Hanatsuka does not explicitly teach wherein the “road surface condition estimating means 27C” (Fig. 3) are separate units (the road surface check unit and the notification unit as claimed). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the “road surface condition estimating means 27C” separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Hanatsuka does not explicitly teach wherein the “road surface condition estimating means 27C” and the “road surface condition estimating means 27C” (the road surface check unit and the notification unit, respectively, as claimed) are included on the tire-side device. Hanatsuka rather teaches the “arithmetic unit 27” is disposed “on the vehicle body 20 or in the vehicle interior 20M” (para. 0057). However, since Hanatsuka teaches other components located on the “tire 10” (see Fig. 1), it would have been obvious to one of ordinary skill in the art before the effective filing date to dispose the “arithmetic unit 27” on the “tire 10”, since it has been held that the rearrangement of parts involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
However, Park nor Hanatsuka teach wherein the control unit is further configured to execute a threshold value correction process, the receiver receives the data indicating the rough road surface, and the threshold value correction process corrects, in response to the data indicating the rough road surface transmitted to the receiver, a threshold value which is used to compare the output value of the collision detection unit, to be larger than that used in case of the flat road surface.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion








The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665